Citation Nr: 1400364	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-36 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether the previous rating decisions denying service connection for residual scarring of the face and hands secondary to a fire were the product of clear and unmistakable error (CUE), for accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residual scarring of the face and hands secondary to a fire, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to August 1953.  He passed away in January 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2012, the appellant testified at a hearing before the undersigned Veterans Law Judge.

Based on review of the paper and Virtual VA electronic claims files, additional development is needed with respect to service connection for the cause of the Veteran's death.  Whether the previous rating decisions denying service connection for residual scarring of the face and hands secondary to a fire were the product of CUE and whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residual scarring of the face and hand, both for accrued benefits purposes, have been added as issues for a limited purpose.  They have not been appealed fully, but additional development is required.

This case is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

This case has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

While the Board regrets the delay of a remand, adjudication cannot proceed at this time because additional development is needed.

VA has a duty to assist the appellant in substantiating her claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  That duty requires that VA make reasonable efforts to help procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  When the existence of records that are not in the government custody is discovered, the claimant must be requested to either submit them to VA or provide enough information to find them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

The Veteran indicated before his death that he was hospitalized in 1951 or 1952, when stationed at Nellis Air Force Base, because a fire burned his face and hands.  The available service medical records do not include inpatient treatment records.  It is possible that there are inpatient treatment records or clinicals regarding the Veteran even though his service medical records cannot be obtained due to a fire at the records repository.  Those records must be requested, and notification must be sent to the appellant and her representative if the requests are unsuccessful.

The Veteran's death certificate indicates that he died at St. Francis Hospital in Tulsa, Oklahoma.  No treatment records from that private facility are available.  The appellant must be requested to either submit them or provide enough information for VA to request them, with authorization for their release to VA.

In addition to mandating that VA help in procuring relevant records, the duty to assist requires that VA provide a medical examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical examination or medical opinion generally is necessary when evidence that is at least somewhat favorable exists but there is not evidence sufficient for adjudication.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

No VA medical examination can be performed since the Veteran is deceased and no VA medical opinion has been obtained.  The appellant contends that the fire which allegedly burned the Veteran's face and hands during service also damaged his lungs.  She further contends that damage contributed to his demise, which his death certificate lists as due to respiratory failure resulting from congestive heart failure.  

A private physician noted in a June 2009 letter that being burned on the face increases the likelihood of lung damage.  That physician then opined that it was possible that lung damage contributed to the Veteran's respiratory failure.  If it is established that he was burned on the face and hands in a fire during service, that opinion is somewhat favorable evidence, yet it does not allow for adjudication because it neither proves nor disproves the role lung damage from this fire played in causing the Veteran's death and is speculative in nature.  Arrangements thus must be made for a VA medical opinion.

A notice of disagreement is the first step of an appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  Upon the filing of a timely notice of disagreement, a statement of the case shall be issued.  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. § 19.29 (2013).  The Board shall remand for issuance of a statement of the case if one has not been issued after receipt of a notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).

A January 2010 rating decision found that no revision due to CUE was warranted in the decision made in previous rating decisions to deny service connection for residual scarring of the face and hands secondary to a fire.  The decisions also included consideration of whether new and material evidence had been received to reopen the claim.  Entitlement to accrued benefits further was denied in the January 2010 rating decision.  The next month, the appellant submitted written documentation conveying her disagreement with and desire to commence an appeal.  That documentation properly was recognized as a timely notice of disagreement.  However, the August 2010 statement of the case did not address whether the previous rating decisions were the product of CUE, for accrued benefits purposes, or whether new and material evidence has been received, for accrued benefits purposes.  A statement of the case that addresses those issues should be issued.

Finally, issues are considered inextricably intertwined when a determination on one issue could have an impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Whether the previous rating decisions denying service connection for residual scarring of the face and hands secondary to a fire were the product of CUE, for accrued benefits purposes, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for residual scarring of the face and hands secondary to a fire, for accrued benefits purposes, are pending issues and are inextricably intertwined with the issue of service connection for the cause of the Veteran's death.  

Accordingly, this matter is REMANDED for the following action: 

Expedited handling is requested because this matter has been advanced on the Board's docket.

1.  Make as many requests as necessary for inpatient treatment records or clinicals dated in 1951 or 1952 while the Veteran was stationed at Nellis Air Force Base concerning a fire that burned his face and hands.

2.  Ask the appellant either to submit the Veteran's treatment records from St. Francis Hospital preceding his death or to provide enough information to find them with an authorization for their release to VA.  If she provides the information and authorization, make a request for the records, with a follow-up request or requests as necessary.  If requested records are not received or are received but are incomplete, notify the appellant and her representative.

3.  After completion of the above, arrange for a VA medical doctor to review the file.  The doctor should note review of the file in the report.  It shall be presumed, for the sake of argument, that the Veteran's face and hands were burned in a fire during service.  The doctor should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffered any lung damage as a result of the fire and, if so, whether that lung damage was the principal or a contributory cause of his death.  A condition is the principal cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A condition is a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  Substantial or material contribution to the cause of death requires that debilitating effects due to the condition made the Veteran materially less capable of resisting the effects of the fatal disease or that the condition had material influence in accelerating death.

4.  Issue a statement of the case addressing whether the previous rating decisions denying service connection for residual scarring of the face and hands secondary to a fire were the product of CUE, for accrued benefits purposes, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for residual scarring of the face and hands secondary to a fire, for accrued benefits purposes.  Notify the appellant that she must perfect a timely appeal to receive Board review of those issues.

5.  Then readjudicate the claim for service connection for the cause of the Veteran's death.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

